Citation Nr: 1220319	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  08-35 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disease for the period prior to August 31, 2011 and a rating in excess of 30 percent for the period since August 31, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome and chondromalacia of the left knee, status post arthroscopic surgery. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1997 to August 2001 and from August 2003 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled for a hearing on June 26, 2012.  However, as will be seen below, he canceled his hearing and requested a withdrawal of his appeal.


FINDING OF FACT

On May 9, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the May 9, 2012, correspondence, the Veteran requested cancellation of his hearing as well as a withdrawal of this appeal.  He indicated that he was satisfied with his current disability rating.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


